DETAILED ACTION
Claims 1–10, 12–16, and 18–22 are currently pending in this Office action.  Claims 11 and 17 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's remaining arguments filed 12/02/2021 have been fully considered but they are not persuasive.  As a preliminary matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Concerning the 103 rejections made over Mehta in view of Shipley; Mehta in view of Shipley and Butts; Shipley in view of Mehta; and Shipley in view of Mehta and Butts, page 10 alleges that the amended claims are now commensurate in scope with Examples 3–6 of the specification for the purposes of showing unexpected results.  This is still unpersuasive because the evidence remains not reasonably commensurate in scope with the claims, which are still broader than the scope of applicant’s evidence.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).   
Mehta differs from claim 1 only insofar as it is silent as to the amount of i) the amount of the rubber; and ii) glass fibers as fillers. Examples 3-6 of the Specification only reflect a single amount of one kind of alpha-olefin copolymer (ethylene/octene copolymer) and of glass fibers (GF).  As such, applicant has not demonstrated criticality of the amounts of each component.
Similarly, Shipley teaches a HECO having a multiphase structure of a propylene-based matrix with inclusions of an amorphous elastomer, but is silent as to the relative contents of the matrix and the amorphous elastomer within the HECO; and the average rubber particle size of the amorphous elastomer.  Present Examples 3-6 do not demonstrate the criticality of the amounts of the matrix and the amorphous elastomer within the HECO nor of the average rubber particle size because no true side-by- side comparisons can be made between the inventive and comparative examples, which differ from one another in terms of the dispersed ethylene-propylene copolymer amount, average rubber particle size and such properties as melt flow index (MFI) of the heterophasic polymer. It is unknown if the observed results are due to which one or any of these differences.
As for claim 20, page 12 argues that the modulus values are not inherent to the cited references.
This is unpersuasive because, as discussed in the original rejection, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Mehta in view of Shipley teaches a substantially similar composition to that presently claimed. Accordingly, while Mehta in view of Shipley do not directly disclose the flexural modulus in the perpendicular direction, since each of the claimed components is present and rendered obvious by the teachings of Mehta and Shipley, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting composition to exhibit a flexural modulus in the perpendicular direction within the claimed range. Since the USPTO does not have equipment to carry out the analytical In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
Concerning the 103 rejections made over Pezzutt in view of Shipley; Pezzutt in view of Shipley and Butts; Shipley in view of Pezzutti; and Shipley in view of Pezzutti and Butts, pages 13–14 similarly argue that the amended claims are commensurate in scope with Examples 3–6 of the specification for the purposes of showing unexpected results.  Pezzutti is silent as to i) an ethylene α-copolymer (C); and ii) glass fibers (B) as claimed. As discussed above, Examples 3-6 of the Specification only reflect a single amount of one kind of alpha-olefin copolymer (ethylene/octene copolymer) and of glass fibers (GF). As such, applicant has not demonstrated criticality of the amounts of each component.
	Pages 14–16 attempt rely upon the Examples of Shipley and Pezzutti in order to show that the flexural modulus value is not inherent to the claimed composition.  This is unpersuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).   Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Pezzutti in view of Shipley teaches a substantially similar composition to that presently claimed. Accordingly, while Pezzutti in view of Shipley do not directly disclose the flexural modulus in the perpendicular direction, since each of the claimed components is present and rendered obvious by the teachings of Pezzutti and Shipley, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting composition to exhibit a flexural modulus in the perpendicular direction within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
Thus, even as amended, the claims remain unpatentable over the previously cited references.
 
Claim Objections
	The previous objection to claim 21 is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 112
Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 at lines 1–2 recites “a flexural modulus value of greater than or equal to 1259 N/mm2.”  This is new matter because Table 7 of the original disclosure only discloses a flexural modulus value “equal to 1259 N/mm2” for a comparative composition rather than one of the inventive examples.  A flexural modulus range is otherwise not specifically disclosed in this manner.
Similarly, claim 21 at lines 36–37 recites “a flexural modulus value of greater than or equal to 1259 N/mm2.”  This is new matter because Table 7 of the original disclosure only discloses a flexural modulus value “equal to 1259 N/mm2” for a comparative composition rather than one of the inventive examples.  A flexural modulus range is otherwise not specifically disclosed in this manner.
Appropriate correction is required.
Claims 18–21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 18 at line 5 contains the exemplary language “for example.”  Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. MPEP 2173.05(d).
	Claim 19 is indefinite by reason of its dependency from claim 18. 
Claim 21 recites the limitation "the ethylene-α-olefin copolymer (C)" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 21 is further indefinite because line 4 recites “ethylene-octene” copolymer, but lines 5–6 recite “wherein an α-olefin of the ethylene-α-olefin copolymer (C) is chosen from the group of α-olefins having 3 to 8 carbon atoms.”  The metes and bounds cannot be reasonably ascertained because there is no “ethylene-α-olefin copolymer (C)” as discussed above.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-8, 10, 13-15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 7476710 B2) in view of Shipley et al. (US 2014/0288225 A1).
	With respect to claim 1 and 5, Mehta at claim 1 discloses a heterogeneous article comprising a heterogeneous blend comprising:
	from 60 to 99 weight percent of one or more weight crystalline polymers comprising propylene and 0 to 5 weight percent α-olefin comonomer; and
	from 1 to 40 weight percent of semi-amorphous polymers comprising propylene and from 10 to 25 weight of one or more C2 or C4 to 10 α-olefin comonomers,
where a molded part comprising the same is characterized by a flexural modulus of 1035 MPa or lower.
The semi-amorphous polymer is dispersed in the blend as dispersed particles with an average size of 2
µm or less, which is advantageous for good molded part clarity. Col. 13 lines 47-50, Col. 12 lines 62-63.
3), and at Col. 15 line 66 to Col. 16 line 2 teaches including fillers, but is silent as to the amount of i) the amount of the third component; and ii) glass fibers as fillers.
	As to i) Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene; an additional elastomeric component containing ethylene/α-olefin
C3-C20 copolymer; and reinforcement materials, where the total elastomer content of the polymer composition is greater than 50 percent by weight.  As the additional elastomeric component, [0041] exemplifies an ethylene-octene elastomer having a density of 0.870 g/cm3 as preferred.  According to [0033], [0040], the additional elastomeric component is present in an amount of 0 to 40 weight percent relative to the total polymer composition and provides a good balance of desired properties (softness and stiffness described at [0010]).
	The calculated content of the semi-armorphous polymer of the heterogeneous blend of Mehta would be at least about 24 weight percent based upon the overall composition. Given that Mehta permits an ethylene rubber as a third component and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition containing 30 to 60 weight percent of the dispersed phase of the heterogeneous mixture and the additional elastomeric component in order to provide a good balance of desired softness and stiffness.
	As to ii), Shipley at [0045]-[0046] includes glass fibers as reinforcement material in order to modify or improve physical and mechanical properties.
	Given that Mehta permits fillers and the advantages of glass fibers taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ glass fibers as filler in order to modify or improve physical and mechanical properties.
	With respect to claim 2, Mehta at Col. 14 lines 22-25 discloses that the blend has a melt flow rate of 0.5 to 30 dg/ min. (measured according to ASTM-D 1238 at 230°C, 2.16 kg), but is silent as to a the melt flow rate of a composition containing the heterogeneous blend with glass fibers and an ethylene-α- copolymer (C) as claimed.

1 to 50 dg/min. According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition and provides a good balance of desired properties (softness and stiffness described at [0010]). One of ordinary skill in the art would recognize that the melt flow rate of a composition is an average of the melt flow rate of its components.
	Given that Mehta permits an ethylene-propylene rubber and filler and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition containing the additional elastomeric component such that the melt flow rate is within the claimed range in order to provide a good balance of desired softness and stiffness.
	With respect to claim 3, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 3 is defined by visbroken a heterophasic propylene copolymer rather than the process for preparing the same. Even so, Mehta at Col. 29 lines 64 to Col. 30 line 4 teaches melt compounding a propylene polymer in the presence of a peroxide and visbreaking the polymer, depending upon the desired increase in melt flow rate. Increased melt flow rate facilitates processing during extrusion compounding by imparting additional crystallinity to the propylene polymer.
Col. 29 lines 57-63.
	With respect to claim 4, Mehta at Col. 14 lines 22-25 discloses that the heterogenous blend has a melt flow rate of 0.5 to 30 dg/ min. (measured according to ASTM-D 1238 at 230°C, 2.16 kg).
	With respect to claim 6, Mehta discloses a single heterophasic propylene copolymer blend.
	With respect to claims 7 and 22, Mehta at Col. 13 lines 47-50, Col. 12 lines 62-63.teaches that the semi-amorphous polymer is dispersed in the blend as dispersed particles with an average size of 2 µm or less, which is advantageous for good molded part clarity.

	With respect to claim 10, Mehta at Col. 15 line 66 to Col. 16 line 2 teaches including fillers, but is silent as to a content of glass fibers.
	Shipley at [0045]-[0046] includes 5 to 40 weight percent of glass fibers relative to the total polymer composition as reinforcement material in order to modify or improve physical and mechanical properties.
	Given that Mehta permits fillers and the advantages of glass fibers taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a content of glass fibers as claimed in order to modify or improve physical and mechanical properties.
	With respect to claim 13, Mehta at Col. 13 line 25-31 describes combining the components by melt mixing.
	With respect to claim 14, Mehta at claim 1 discloses an article containing the blend therein.
	With respect to claim 15, Mehta at Col. 19 lines 61, 66 specifies injection molded articles.
	With respect to claim 20, Mehta at Col. 6 lines 44-52 explains that the crystalline polymers comprising propylene and α-olefin comonomer (corresponding to presently claimed component (a)) are copolymers wherein the α-olefin comonomer is a C2 to C10 olefin other than a C3 olefin. Col. 14 lines 31-32, 56-57 teaches including a third component like an ethylene- propylene rubber, which corresponds to presently claimed component (C).
	Mehta in view of Shipley differs from present claim 20 because it is silent as to the flexural modulus in the perpendicular direction as presently claimed.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, Mehta in view of Shipley teaches a substantially similar composition to that presently claimed.
.

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 7476710 B2) in view of Shipley et al. (US 2014/0288225 A1) as applied to claim 1 or 20 above, and further in view of Butts et al., “Silicones- T Resins,” Enc. Polym. Sci. Tech, Vol. 11, John Wiley & Sons (2003), pp. 804-805.
	With respect to claim 12, Mehta at Col. 15 lines 20-22 discloses silicone polymers as slip agents and/or mold release agents, but is silent as to a particle having formula (I) as claimed.
	Butts at 804-805 teaches T resin silicone particles of the formula [CH3Si(O3/2)]r, like commercial resin particle Tospearl, provide wear resistance, antiblocking properties, and lubrication.
	Given that Mehta contemplates silicone particle lubricants and the advantages of the silicone particle taught by Butts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a silicone particle having formula (I) as claimed in order to impart wear resistance, antiblocking properties, and lubrication.
	With respect to claim 21, Mehta at Col. 14 lines 60–67, 26–27 teaches preferably including 0.1 to 0.3 weight percent of erucamide and oleamide as slip agents or mold release agents in order to facilitate moldability.  Col. 16 lines 31–35 teaches including 2 to 20 parts by weight of a process oil per 100 parts of polymer components to improve processability.
	Mehta Col. 15 lines 20-22 discloses silicone polymers as slip agents and/or mold release agents in an amount of 0.1 to 0.3 weight percent, but is silent as to i) a particle having formula (I) as claimed; and ii) a modified polypropylene in the claimed amount.
3Si(O3/2)]r, like commercial resin particle Tospearl, provide wear resistance, antiblocking properties, and lubrication.
	Given that Mehta contemplates silicone particle lubricants and the advantages of the silicone particle taught by Butts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a silicone particle having formula (I) as claimed in order to impart wear resistance, antiblocking properties, and lubrication.
	As to ii), Shipley at [0048] teaches including 1 to 5 weight percent of maleic anhydride grafted polypropylene in the composition to improve adhesion to glass fibers.
	Given that Mehta and Shipley are both directed to heterophasic propylene compositions and the advantages of the modified polypropylene taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a modified polypropylene taught by Shipley in order to improve adhesion to glass fibers.

Claims 1, 3, 6-8, 10, 13-15, 20, and 22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US 2014/0288225 A1) in view of Mehta et al. (US 7476710 B2).
	With respect to claim 1, Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene (HECO); an additional elastomeric component containing ethylene/α-olefin C3-C20 copolymer; and reinforcement materials, where the total elastomer content of the polymer composition is greater than 50 percent by weight. The HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous ethylene-propylene elastomer, where the matrix component is greater than 55 weight percent proplyene. [0029]-[0030].  As the additional elastomeric component, [0041] exemplifies an ethylene-octene elastomer having a density of 0.870 g/cm3 as preferred.  According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition. Accordingly, the relative content of the amorphous ethylene-propylene elastomer relative to the total composition is at least 10 percent by weight. In an embodiment, the reinforcement materials are glass fibers. [0046]. [0061] explains that the molded article has a flexural modulus of 100 to 1000 MPa, which describes this property for the HECO with or without the additional elastomeric component.

	Mehta at claim 1 discloses a heterogeneous article comprising a heterogeneous blend comprising:
	from 60 to 99 weight percent of one or more weight crystalline polymers comprising propylene
	and 0 to 5 weight percent α-olefin comonomer; and
	from 1 to 40 weight percent of semi-amorphous polymers comprising propylene and from 10 to 25 weight of one or more C2 or C4 to 10 α-olefin comonomers,
where a molded part comprising the same is characterized by a flexural modulus of 1035 MPa or lower.
These blends exhibit a balance of toughness, flexibility, and processability. Col. 2 lines 43-47. The semi- amorphous polymer is dispersed in the blend as dispersed particles with an average size of 2 µm or less, which is advantageous for good molded part clarity. Col. 13 lines 47-50, Col. 12 lines 62-63. The heterogeneous blend is prepared by multistage polymerization. Col. 13 lines 10-18.
	Given that Shipley and Mehta both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by
Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition such that the dispersed phase of the heterophasic copolymer has an average rubber particle size of at most 1.15 µm in order to provide a composition with a balance of toughness, flexibility, and processability with good clarity.
	With respect to claim 3, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 3 is defined by a visbroken heterophasic propylene copolymer rather than the process for preparing the same.

	Mehta at Col. 29 lines 64 to Col. 30 line 4 teaches melt compounding a propylene polymer in the presence of a peroxide and visbreaking the polymer, depending upon the desired increase in melt flow rate. Increased melt flow rate facilitates processing during extrusion compounding by imparting additional crystallinity to the propylene polymer.
	Given that Shipley teaches a heterophasic propylene copolymer and the advantages of employing a visbroken heterophasic propylene copolymer taught by Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ a visbroken heterophasic propylene copolymer in order to provide better compounding processability.
	With respect to claim 6, Shipley at abstract and claim 1 disclose an embodiment where the blend contains one HECO.
	With respect to claims 7 and 22, Shipley at [0029] discloses that the HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous elastomer, but is silent as to the average rubber particle size of the amorphous elastomer.
	Mehta at claim 1 discloses a heterogeneous article comprising a heterogeneous blend comprising:
	from 60 to 99 weight percent of one or more weight crystalline polymers comprising propylene and 0 to 5 weight percent α-olefin comonomer; and
	from 1 to 40 weight percent of semi-amorphous polymers comprising propylene and from 10 to 25 weight of one or more C2 or C4 to 10 α-olefin comonomers.
The semi-amorphous polymer is dispersed in the blend as dispersed particles with an average size of 2
µm or less, which is advantageous for good molded part clarity. Col. 13 lines 47-50, Col. 12 lines 62-63.
The heterogeneous blend is prepared by multistage polymerization. Col. 13 lines 10-18.
	Given that Shipley and Mehta both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition such that the dispersed phase of the heterophasic copolymer has an average rubber particle size of at least 0.3 µm in order to impart good clarity.

	Mehta at claim 1 discloses a heterogeneous article comprising a heterogeneous blend comprising:
	from 60 to 99 weight percent of one or more weight crystalline polymers comprising propylene and 0 to 5 weight percent α-olefin comonomer; and
	from 1 to 40 weight percent of semi-amorphous polymers comprising propylene and from 10 to 25 weight of one or more C2 or C4 to 10 α-olefin comonomers,
where a molded part comprising the same is characterized by a flexural modulus of 1035 MPa or lower.  These blends exhibit a balance of toughness, flexibility, and processability. Col. 2 lines 43-47.
	Given that Shipley and Mehta both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a heterophasic copolymer with content of the amorphous elastomer is within the claimed range in order to provide a composition with a balance of toughness, flexibility, and processability.
	With respect to claim 10, Shipley at [0046] discloses a content of glass fiber of 5 to 40 weight percent relative to the total composition.
	With respect to claim 13, Shipley at [0053]-[0055] specifies preparing the composition by melt mixing.
	With respect to claim 14, Shipley at [0056] discloses a molded article comprising the composition.
	With respect to claim 15, Shipley at [0057] discloses an article prepared by injection molding.
	With respect to claim 20, Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene (HECO) (corresponding to present component (a) where the α-olefin is ethylene); an additional elastomeric component containing ethylene/α-olefin C3-C20 copolymer.

	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Shipley in view of Mehta teaches a substantially similar composition to that presently claimed.
	Accordingly, while Shipley in view of Mehta do not directly disclose the flexural modulus in the perpendicular direction, since each of the claimed components is present and rendered obvious by the teachings of Shipley and Mehta, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting composition to exhibit a flexural modulus in the perpendicular direction within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 12 and 21 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US 2014/0288225 A1) in view of Mehta et al. (US 7476710 B2) as applied to claim 1 or 21, and further in view of Butts et al., “Silicones- T Resins,” Enc. Polym. Sci. Tech, Vol. 11, John Wiley & Sons (2003), pp. 804-805.
	With respect to claim 12, Shipley at [0051] teaches including lubricants to improve processability or enhance properties, but is silent as to a particle having formula (I) as claimed.
	Butts at 804-805 teaches T resin silicone particles of the formula [CH3Si(O3/2)]r, like commercial resin particle Tospearl, provide wear resistance, antiblocking properties, and lubrication.
	Given that Shipley includes lubricants and the advantages of the silicone particle taught by Butts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a silicone particle having formula (I) as claimed in order to impart wear resistance, antiblocking properties, and lubrication.

	As to i), Butts at 804-805 teaches T resin silicone particles of the formula [CH3Si(O3/2)]r, like commercial resin particle Tospearl, provide wear resistance, antiblocking properties, and lubrication.
	Given that Shipley permits lubricants and the advantages of the silicone particle taught by Butts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a silicone particle having formula (I) as claimed in order to impart wear resistance, antiblocking properties, and lubrication.
	As to ii) Mehta teaches preferably including 0.1 to 0.3 weight percent of erucamide and oleamide as slip agents or mold release agents in order to facilitate moldability.
	Given that Shipley teaches including lubricants and the advantages of erucamide and oleamide taught by Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of erucamide and/or oleamide as claimed in order to facility composition moldability.

Claims 1-4, 6-10, 13-16, 18, 20, and 22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Pezzutti et al. (US 2010/0234507 A1) in view of Shipley et al. (US 2014/0288225 A1).
	With respect to claim 1, Pezzutti at claim 1 discloses a random block copolymer comprising:
	a) a crystalline propylene/ethylene copolymer A in an amount of about 65 to about 97 weight percent; and
	b) a propylene/ethylene copolymer B in an amount of about 3 to about 35 weight percent.
The random block copolymer is characterized by phase separation of copolymer A as matrix and copolymer B as a dispersed phase, where the particle size of dispersed particle B is less than 1.5 µm.  [0030], [0034]-[0035]. [0030] explains that the resulting random block copolymer is characterized by a combination of low haze and good impact properties. Example 1 has a flexural modulus of 590 MPa.  
	As to i), Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene; an additional elastomeric component containing ethylene/α-olefin
C3-C20 copolymer; and reinforcement materials, where the total elastomer content of the polymer composition is greater than 50 percent by weight. As the additional elastomeric component, [0041] exemplifies an ethylene-octene elastomer having a density of 0.870 g/cm3 as preferred.  According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition and provides a good balance of desired properties (softness and stiffness described at [0010]).
	Given that Pezzutti allows further components to improve properties and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition containing 30 to 60 weight percent of the dispersed phase of the heterogeneous mixture and the additional elastomeric component in order to provide a good balance of desired softness and stiffness.
	As to ii), Shipley at [0045]-[0046] includes 5 to 40 weight percent of glass fibers as reinforcement material in order to modify or improve physical and mechanical properties.
	Given that Pezzutti permits fillers and the advantages of glass fibers taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ glass fibers as filler in order to modify or improve physical and mechanical properties.
	With respect to claim 2, Pezzutti at [0038] discloses that the random block copolymer has a melt flow rate of 1 to about 80 dg/min. (ISO 1133 at 230° C, 2.16 kg), but is silent as to a the melt flow rate of a composition containing the random copolymer, glass fibers, and an ethylene-α-copolymer (C) as claimed.
	Shipley at [0041], [0036] discloses an additional elastomeric component having a melt flow rate of
1 to 50 dg/min. According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition and provides a good balance of desired 
	Given that Pezzutti permits further additives and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition containing the additional elastomeric component such that the melt flow rate is within the claimed range in order to provide a good balance of desired softness and stiffness.
	With respect to claim 3, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 3 is defined by a visbroken heterophasic propylene copolymer rather than the process for preparing the same.
	Nonetheless, Pezzutti at [0055]-[0056] produces the random block copolymers by polymerizing monomers. [0080] describes visbreaking the resulting random block copolymer in order to improve the flowability and melt flow rate of the same. The example copolymer at [0112] has a higher melt flow rate after visbreaking.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ a visbroken heterophasic propylene copolymer in order to provide improved
flowability.
	With respect to claim 4, Pezzutti at [0038] discloses that the random block copolymer has a melt flow rate of 1 to about 80 dg/min.
	With respect to claim 6, Pezzutti only discloses one random block copolymer corresponding to the presently claimed heterophasic propylene copolymer (A).
	With respect to claims 7 and 22, Pezzutti at [0035] explains that the particle size of dispersed particle B is less than 1.5 µm.

	With respect to claim 9, Pezzutti at [0020], [0024] explains that low haze random block copolymers can be prepared by careful tailoring of molecular parameters of the copolymers of its random copolymer, including the ethylene content of copolymer B. According to claim 1 copolymer B contains about 8 to about 40 weight percent of ethylene units.
	With respect to claim 10, Pezzutti permits fillers, but is silent as to a content of glass fibers.
	Shipley at [0045]-[0046] includes 5 to 40 weight percent of glass fibers relative to the total polymer composition as reinforcement material in order to modify or improve physical and mechanical properties.
	Given that Pezzutti allows fillers in its composition and the advantages of glass fibers taught by
Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a content of glass fibers as claimed in order to modify or improve physical and mechanical properties.
	With respect to claim 13, Pezzutti at [0111] describes combining standard additives with the random block copolymer by melt mixing.
	With respect to claim 14, Pezzutti at [0081] discloses molded articles prepared from the composition therein.
	With respect to claim 15, Pezzutti at [0081], [0002], [0020] specifies injection molded parts prepared from the composition.
	With respect to claim 16, Pezzutti at claim 1 specifies that the random block copolymer contains about 3 to about 35 weight percent of propylene/ethylene copolymer B having an ethylene content of about 8 to about 40 weight percent, where copolymer B has a particle size of less than 1.5 µm according to [0035]. [0038] discloses that the random block copolymer has a melt flow rate of 1 to about 80 dg/min., but is silent as to i) a content of an ethylene α-copolymer (C); and ii) the melt flow rate of a composition containing the random copolymer, glass fibers, and an ethylene α-copolymer (C) as claimed.
	As to i), Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene; an additional elastomeric component containing ethylene/α-olefin

	Given that Pezzutti allows further components to improve properties and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an ethylene α-copolymer (C) in the claimed amount in order to provide a good balance of desired softness and stiffness.
	As to ii), Shipley at [0041], [0036] discloses an additional elastomeric component having a melt flow rate of 1 to 50 dg/min. According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition and provides a good balance of desired properties (softness and stiffness described at [0010]). One of ordinary skill in the art would recognize that the melt flow rate of a composition is an average of the melt flow rate of its components.
	Given that Pezzutti permits further additives and the advantages of adding an additional elastomeric component to a heterophasic copolymer taught by Shipley, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition containing the additional elastomeric component such that the composition melt flow rate is within the claimed range in order to provide a good balance of desired softness and stiffness.
	With respect to claim 18, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 18 is defined by a visbroken heterophasic propylene copolymer rather than the process for preparing the same.
	Nonetheless, Pezzutti at [0055]-[0056] produces the random block copolymers by polymerizing monomers. [0080] describes visbreaking the resulting random block copolymer in order to improve the 
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ a visbroken heterophasic propylene copolymer in order to provide a copolymer having improved flowability.
	With respect to claim 20, Pezzutti in view of Shipley differs from present claim 20 because it is silent as to the flexural modulus in the perpendicular direction as presently claimed.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977).  In this case, Pezzutti in view of Shipley teaches a substantially similar composition to that presently claimed.
	Accordingly, while Pezzutti in view of Shipley do not directly disclose the flexural modulus in the perpendicular direction, since each of the claimed components is present and rendered obvious by the teachings of Pezzutti and Shipley, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting composition to exhibit a flexural modulus in the perpendicular direction within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Pezzutti et al. (US 2010/0234507 A1) in view of Shipley et al. (US 2014/0288225 A1) as applied to claim 1 or 16 above, and further in view of Butts et al., “Silicones- T Resins,” Enc. Polym. Sci. Tech., Vol. 11, John Wiley & Sons (2003), pp. 804-805.
	With respect to claim 12, Pezzutti at [0078], [0067] teaches including lubricants or slip agents, but is silent as to a silicone particle of formula (I) as claimed.
	Butts at 804-805 teaches T resin silicone particles of the formula [CH3Si(O3/2)]r, like commercial resin particle Tospearl, provide wear resistance, antiblocking properties, and lubrication.
.

Claims 1, 3, 4, 6-8, 10, 13-15, 20, and 22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US 2014/0288225 A1) in view of Pezzutti et al. (US 2010/0234507 A1).
	With respect to claim 1, Shipley at abstract teaches a polymeric composition containing a heterophasic copolymer of propylene and ethylene (HECO); an additional elastomeric component containing ethylene/α-olefin C3-C20 copolymer; and reinforcement materials, where the total elastomer content of the polymer composition is greater than 50 percent by weight. The HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous ethylene-propylene elastomer, where the matrix component is greater than 55 weight percent proplyene. [0029]-[0030]. As the additional elastomeric component, [0041] exemplifies an ethylene-octene elastomer having a density of 0.870 g/cm3 as preferred.  According to [0033], [0040], the additional elastomer is present in an amount of 0 to 40 weight percent relative to the total polymer composition. In an embodiment, the reinforcement materials are glass fibers. [0046].  [0061] explains that the molded article has a flexural modulus of 100 to 1000 MPa, which describes this property for the HECO with or without the additional elastomeric component.
	Shipley at [0029] discloses that the HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous elastomer, but is silent as to the relative contents of the matrix and the amorphous elastomer within the HECO; and the average rubber particle size of the amorphous elastomer.
	Pezzutti at claim 1 discloses a random block copolymer comprising:
	a) a crystalline propylene/ethylene copolymer A in an amount of about 65 to about 97 weight percent; and
	b) a propylene/ethylene copolymer B in an amount of about 3 to about 35 weight percent.
The random block copolymer is characterized by phase separation of copolymer A as matrix and copolymer B as a dispersed phase, where the particle size of dispersed particle B is less than 1.5 µm.

	Given that Shipley and Pezzutti both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by
Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a HECO as claimed having a dispersed phase with an average rubber particle size of at most 1.15 µm in order to provide low haze and good impact properties.
	With respect to claim 3, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, claim 3 is defined by a visbroken heterophasic propylene copolymer rather than the process for preparing the same.
	Shipley is silent as to visbroken heterophasic proplyene copolymer.
	Pezzutti at [0055]-[0056] produces the random block copolymers by polymerizing monomers.
[0080] describes visbreaking the resulting random block copolymer in order to improve the flowability and melt flow rate of the same. The example copolymer at [0112] has a higher melt flow rate after visbreaking.
	Given that Shipley teaches a heterophasic propylene copolymer and the advantages of employing a visbroken heterophasic propylene copolymer taught by Pezzutti, it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ a visbroken
heterophasic propylene copolymer in order to provide a copolymer having improved flowability.
	With respect to claim 4, Shipley discloses a HECO, but is silent as to its melt flow index.
Pezzutti at [0038] explains that its random block copolymer has a melt flow rate (11133 at 230°C,
2.16 kg) of 1 to about 80 dg/min. [0020]-[0029] teach tailoring molecular parameters of the copolymer, such as melt flow rate, so as to provide an impact copolymer characterized by low haze not found in the prior art.

heterophasic propylene copolymer (A) with a melt flow index within the presently claimed range in order to provide an impact copolymer having low haze.
	With respect to claim 6, Shipley at abstract and claim 1 disclose an embodiment where the blend contains one HECO.
	With respect to claims 7 and 22, Shipley at [0029] discloses that the HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous elastomer, but is silent as to the average rubber particle size of the amorphous elastomer.
Pezzutti at claim 1 discloses a random block copolymer comprising:
	a) a crystalline propylene/ethylene copolymer A in an amount of about 65 to about 97 weight percent; and
	b) a propylene/ethylene copolymer B in an amount of about 3 to about 35 weight percent.
The random block copolymer is characterized by phase separation of copolymer A as matrix and copolymer B as a dispersed phase, where the particle size of dispersed particle B is less than 1.5 µm.
[0030], [0034]-[0035]. [0030] explains that the resulting random block copolymer is characterized by a combination of low haze and good impact properties.
	Given that Shipley and Pezzutti both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by
Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition such that the dispersed phase of the heterophasic copolymer has an average rubber particle size of at most 1.15 µm in order to provide low haze.
	With respect to claim 8, Shipley at [0028-[0029] discloses that the HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous elastomer, Shipley at [0029] discloses that the HECO has a multiphase structure of a propylene-based matrix with inclusions of an amorphous elastomer, but is silent as to the relative amorphous elastomer content within the HECO.
	Pezzutti at claim 1 discloses a random block copolymer comprising:

	b) a propylene/ethylene copolymer B in an amount of about 3 to about 35 weight percent.
The random block copolymer is characterized by phase separation of copolymer A as matrix and copolymer B as a dispersed phase, where the particle size of dispersed particle B is less than 1.5 µm.
[0030], [0034]-[0035]. [0030] explains that the resulting random block copolymer is characterized by a combination of low haze and good impact properties.
	Given that Shipley and Pezzutti both specify heterophasic copolymers and the advantages of preparing the heterogeneous blend such that the dispersed phase has an average particle size taught by
Mehta, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a HECO as claimed in order to provide good impact properties.
	With respect to claim 10, Shipley at [0046] discloses a content of glass fiber of 5 to 40 weight percent relative to the total composition.
	With respect to claim 13, Shipley at [0053]-[0055] specifies preparing the composition by melt mixing.
	With respect to claim 14, Shipley at [0056] discloses a molded article comprising the composition.
	With respect to claim 15, Shipley at [0057] discloses an article prepared by injection molding.
	With respect to claim 20, Shipley in view of Pezzutti differs from present claim 20 because it is silent as to the flexural modulus in the perpendicular direction as presently claimed.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, Shipley in view of Pezzutti teaches a substantially similar composition to that presently claimed.
	Accordingly, while Shipley in view of Pezzutti do not directly disclose the flexural modulus in the perpendicular direction, since each of the claimed components is present and rendered obvious by the teachings of Shipley and Pezzutti, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting composition to exhibit a flexural .

Claim 12 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shipley et al. (US 2014/0288225 A1) in view of Pezzutti et al. (US 2010/0234507 A1) as applied to claim 1 above, and further in view of Butts et al., “Silicones- T Resins,” Enc. Polym. Sci. Tech, Vol. 11, John Wiley & Sons
(2003), pp. 804-805.
	With respect to claim 12, Shipley at [0051] teaches including lubricants to improve processability or enhance properties, but is silent as to a silicone particle of formula (I) as claimed.
	Butts at 804-805 teaches T resin silicone particles of the formula [CH3Si(O3/2)]r, like commercial resin particle Tospearl, provide wear resistance, antiblocking properties, and lubrication.
	Given that Shipley permits lubricants and the advantages of the silicone particle taught by Butts, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a silicone particle having formula (I) as claimed in order to impart wear resistance, antiblocking properties, and lubrication.

Duplicate Claims Warning
Applicant is advised that should claim 7 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763